DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-041475, filed on March 7, 2019.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 4, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities:
In paragraph [0004], line 14, “first snow” should read “a first snow”
In paragraph [0005], line 16, “first snow” should read “a first snow”
In paragraph [0008], line 4, “time as the” should read “time at the”
In paragraph [0009], line 4, “as the specific” should read “at the specific”
In paragraph [0010], line 5, “second snow” should read “a second snow”
  
Appropriate correction is required.


Claim Objections
Claims 1, 5 and 6 are objected to because of the following informalities:
Claim 1, line 15, should be changed to:
order to perform snow removal in the parking lot, a first snow removal instruction information for
Claim 3, line 5, should be changed to:
part is within a predetermined time at the specific parking section when the snow state
Claim 4, line 5, should be changed to:
management part is short at the specific parking section when the snow state recognition part
Claim 5, line 6, should be changed to:
recognized, the snow removal instruction part transmits, to the snow removal apparatus, a second
Claim 6, line 18, should be changed to:
a first snow removal instruction information for

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "preferentially determines the parking section" in claim 4 is a relative term which renders the claim indefinite.  The term "preferentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The term "an elapsed time from a previous vehicle exit time recognized by the parking section management part is short" in claim 4 is a relative term which renders the claim indefinite.  The term "short" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-6 are directed to method claims. Therefore, on its face, claims 1-6 are directed to a statutory category of invention under Step 1 of the 2019 Patent Subject Matter Eligibility Guidance. Claims 1-6 include the steps of observing and evaluating, and these steps under their broadest reason interpretation, cover certain methods of mental processes, an abstract idea. Claims 1-6 are also directed to the abstract idea without significantly more, under Prong One and Prong Two of the Revised Step 2A and Step 2B of the 2019 Patent Subject Matter Eligibility Guidance, which is a judicial exception to 35 USC § 101.

Claim 1, under Step 2A, Prong One, recites, in part, “… recognition part which recognizes a snow accumulation … parking section management part which manages entry and exit of a vehicle … recognition part which recognizes a request for parking … determination part which determines a specific parking section …” are steps describing concepts that can be performed in the human mind and thus grouped as a certain mental process, an abstract idea.  Specifically, claim 1 articulates the steps of observing (recognizing) snow accumulation, vehicle transiting entry and exit points of parking sections, requests for parking, and evaluating (determining) specific parking sections based on the observed state of the parking lot of vacant parking spaces and sections that may have snow accumulation, are mental processes. Claim 1 is reciting a judicial exception of an abstract idea.

Claim 1, under Step 2A, Prong Two, the methods of mental processes judicial exception is not integrated into a practical application. For example, claim 1 recite the additional element of a snow removal instruction part which transmits to a snow removal apparatus to perform the function of snow removal requires a controller device, an example of a computing device.  This limitation amounts to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use (e.g. computers) does not impose any meaningful limits on practicing the abstract idea. Therefore, because the additional element of a controller device is not integrated into the claim as a whole, claim 1 is directed to an abstract idea.

Claim 1, under Step 2B, does not include any additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above in Step 2A, Prong Two with respect to integration of the abstract idea into a practical application, the additional element of limiting the use of the idea to one particular environment (i.e., a computer) employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more. Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept. Therefore, claim 1 is not patent eligible.

Similarly, dependent claims 2-5 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. Dependent claims 2-5 when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 for the same reasons as claim 1. The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.

Claim 6, under Step 2A, Prong One, recites, in part, “… recognition step, by the computer, a snow accumulation state … parking section management step of managing, by the computer, entry and exit of a vehicle … recognition step of recognizing, by the computer, a request for parking … determination step of determining, by the computer, a specific parking section …” are steps describing 

Claim 6, under Step 2A, Prong Two, the methods of mental processes judicial exception is not integrated into a practical application. For example, claim 6 recite the additional element of the snow removal apparatus operating method to be executed by a computer, an example of a computing device.  This limitation amounts to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use (e.g. computers) does not impose any meaningful limits on practicing the abstract idea. Therefore, because the additional element of a computer device is not integrated into the claim as a whole, claim 6 is directed to an abstract idea.

Claim 6, under Step 2B, does not include any additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above in Step 2A, Prong Two with respect to integration of the abstract idea into a practical application, the additional element of limiting the use of the idea to one particular environment (i.e., a computer) employs generic computer functions to execute 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over High (US-20170148324-A1) in view of Smith (US-20180203463-A1).

Regarding claim 1, High teaches a parking lot management (operating) system (see High, Abstract, figures 2, paragraphs 5 and 34, regarding computer architecture 200 and computer system 201, capable at performing methods of “finding optimal parking spaces (for customers when it) becomes even more important during inclement weather such as rain or snow”), comprising: a parking section management part which manages entry and exit of a vehicle for each of the parking sections (see High, Abstract, figure 2, paragraphs 38-42, regarding parking space availability module 202 providing customers directions to their parking spaces (sections), both when entering a parking lot and when exiting a store location); a parking request recognition part which recognizes a request for parking in the parking lot (see High, Abstract, figure 2, paragraphs 24, 33 and 37, regarding parking space availability module 202 receiving (recognizing) parking requests from customers); 

Smith teaches a snow removal management (operating) system, such as for example, a parking lot management (operating) system, tasked with snow removal operations, capable of deploying (instructing) snow plow equipped autonomous vehicles (hired from the vehicle owners) to clear snow from parking lots (see Smith, Abstract, figure 8, paragraphs 101 and 106, regarding fleet management system 805 and vehicles 100A-100C equipped with snow clearing equipment 810A-810C), comprising: a snow state recognition part which recognizes a snow accumulation state of a parking lot in which a plurality of parking sections is provided (see Smith, Abstract, figure 9, paragraphs 101, 106, 108 and 113, regarding Conditions Information Collection 920 of information indicating the weather conditions within a geographic area (such as for example, sections of parking lot) around an autonomous vehicle, e.g., the present occurrence or near future expectation of a certain amount of snowfall (accumulation state) or other conditions); a snow removal instruction part which transmits, to a snow removal apparatus disposed in order to perform snow removal in the parking lot, first snow removal instruction information for instructing snow removal in the specific parking section (see Smith, Abstract, figure 10, paragraph 115, regarding steps Send (transmit) management instructions 1035, Receive management instructions 1040, and Operate autonomously based on received instructions 1045, such as applying the snow removal equipment along a predetermined route or a predefined location, for example, a specific parking section).

	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to combine High and Smith because High teaches the advantages of having a parking lot management (operating) system and Smith teaches the advantages of having a snow removal management (operating) system that dispatches snow removal vehicles to remove snow from one or more sections of paved surfaces, such as a parking lot, and therefore, as combined, the (snow removal apparatus operating) system would operate to remove snow from vacant parking spaces (sections) that can improve parking lot management efficiency with resource allocation as well as better customer experience at providing available or closer parking spaces as needed, as an example, with teaching a specific parking section (see High, Abstract, figure 2, paragraphs 38-42, regarding parking space availability module 202, and see Smith, Abstract, figure 9, paragraphs 101, 106, 108 and 113, regarding High’s Conditions Information Collection 920 and High’s parking space availability module 202, that combined, High’s parking space availability module 202 could be capable of performing a specific parking section determination part of identifying a vacant parking space having snow accumulation from information provided by Smith’s Conditions Information Collection 920, to be selected for removal of the snow by a snow removal apparatus in order to make a parking space available to a requesting vehicle).

Regarding claim 2, combined High and Smith teaches the snow removal apparatus operating system according to claim 1, including comprising an entry vehicle detection part which detects a vehicle entering the parking lot, wherein the parking request recognition part recognizes a request for parking in the parking lot on the basis of a detection result obtained by the entry vehicle detection part (see High, Abstract, figure 2, paragraphs 37 and 38, regarding parking space availability module 202 that can perform the function of an entry vehicle detection part, for example, by receiving information from vehicle navigation system 212 and estimates the time when the customer is to arrive at a store location parking lot and real-time detection utilizing imagery from camera system 246, location information provided by mobile devices 245, and other sensor systems 247 which can detect the presence of vehicles in the parking lot, such as, for example, entry and exit sections of the parking lot).

Regarding claim 3, combined High and Smith teaches the snow removal apparatus operating system according to claim 1, including wherein the snow state recognition part recognizes a snowfall state of the parking lot (see Smith, Abstract, figure 9, paragraphs 101, 106, 108 and 113, regarding Conditions Information Collection 920 of information indicating the weather conditions within a geographic area (such as for example, sections of parking lot) around an autonomous vehicle, e.g., the present occurrence or near future expectation of a certain amount of snowfall (accumulation state) or other conditions), and the specific parking section determination part determines the parking section in which an elapsed time from a previous vehicle exit time recognized by the parking section management part is within a predetermined time as the specific parking section when the snow state recognition part recognizes snowfall in the parking lot (see High, Abstract, figure 2, paragraphs 55, regarding parking space availability module 202 configured to track the locations and paths of customers 293 utilizing a track location feature found with the customer mobile devices 245, such as a Global Positioning System (GPS) feature which can enable a determination of an elapsed time (of travel), for example, from two locations by a vehicle hosting a GPS-enabled mobile device 245, such as from a specific parking section to a parking lot exit, is within a predetermined (amount of) time).

Regarding claim 4, combined High and Smith teaches the snow removal apparatus operating system according to claim 1, including wherein the snow state recognition part recognizes a snowfall state of the parking lot (see Smith, Abstract, figure 9, paragraphs 101, 106, 108 and 113, regarding Conditions Information Collection 920 of information indicating the weather conditions within a geographic area (such as for example, sections of parking lot) around an autonomous vehicle, e.g., the present occurrence or near future expectation of a certain amount of snowfall (accumulation state) or other conditions), and the specific parking section determination part preferentially determines the parking section in which an elapsed time from a previous vehicle exit time recognized by the parking section management part is short as the specific parking section when the snow state recognition part recognizes snowfall in the parking lot (see High, Abstract, figure 2, paragraphs 53 and 62, regarding parking space availability module 202 selecting an appropriate (optimal) parking space for customer 291 from among candidate parking spaces 262, which can utilize image processing routines to process camera data 242, such as for example, road surface state recognition routines to recognize real-time snowfall (accumulation) in specific parking space (sections) and in combination with weather condition(s) information from Smith’s Conditions Information Collection 920 as mentioned above, can provide additional candidate parking spaces 262 to include specific vacant parking spaces (sections) with snowfall (state), and therefore could allow parking space availability module 202, an example of a specific parking section determination part, to preferentially determine a specific parking space (section), using the optimal criteria of shortest travel (elapsed) time from parking lot entry to a vacant parking space (section) with snowfall (accumulation).

Regarding claim 5, combined High and Smith teaches the snow removal apparatus operating system according to claim 1, including wherein the parking section management part recognizes a predicted exit time of a vehicle parked in the parking section (see High, Abstract, figure 2, paragraph 56, regarding parking space availability module 202 (that) can estimate the time at which the customer 293 is to return to their vehicle and leave their parking space), and when the snow state recognition part recognizes snow accumulation with respect to a predicted exit parking section which is the parking section for which the predicted exit time is recognized (see Smith, Abstract, figure 9, paragraphs 101, 106, 108 and 113, regarding Conditions Information Collection 920 of information indicating the weather conditions within a geographic area (such as for example, the predicted exit parking space (section) in the parking lot) around an autonomous vehicle, e.g., the present occurrence or near future expectation of a certain amount of snowfall (accumulation state) or other conditions), the snow removal instruction part transmits, to the snow removal apparatus, second snow removal instruction information (see Smith, Abstract, figure 10, paragraph 115, regarding steps Send (transmit) management instructions 1035, Receive management instructions 1040, and Operate autonomously based on received instructions 1045, such as applying the snow removal equipment along a predetermined route or a predefined location, for example, the predicted exit parking section).

Regarding claim 6, High teaches a parking lot management (operating) method, executed by a computer (see High, Abstract, figures 2, paragraphs 5 and 34, regarding computer architecture 200 and computer system 201, capable at performing methods of “finding optimal parking spaces (for customers when it) becomes even more important during inclement weather such as rain or snow”), comprising: a parking section management step of managing, by the computer, entry and exit of a vehicle for each of the parking sections (see High, Abstract, figure 2, paragraphs 38-42, regarding parking space availability module 202 providing customers directions to their parking spaces (sections), both when entering a parking lot and when exiting a store location); a parking request recognition step of recognizing, by the computer, a request for parking in the parking lot (see High, Abstract, figure 2, paragraphs 24, 33 and 37, regarding parking space availability module 202 receiving (recognizing) parking requests from customers);

(see Smith, Abstract, figure 8, paragraphs 101 and 106, regarding fleet management system 805 and vehicles 100A-100C equipped with snow clearing equipment 810A-810C), comprising: a snow state recognition step of recognizing, by the computer, a snow accumulation state of a parking lot in which a plurality of parking sections is provided (see Smith, Abstract, figure 9, paragraphs 101, 106, 108 and 113, regarding Conditions Information Collection 920 of information indicating the weather conditions within a geographic area (such as for example, sections of parking lot) around an autonomous vehicle, e.g., the present occurrence or near future expectation of a certain amount of snowfall (accumulation state) or other conditions); a snow removal instruction step of transmitting, to a snow removal apparatus disposed in order to perform snow removal in the parking lot, first snow removal instruction information for instructing snow removal in the specific parking section (see Smith, Abstract, figure 10, paragraph 115, regarding steps Send (transmit) management instructions 1035, Receive management instructions 1040, and Operate autonomously based on received instructions 1045, such as applying the snow removal equipment along a predetermined route or a predefined location, for example, a specific parking section).

to combine High and Smith because High teaches the advantages of having a parking lot management (operating) method and Smith teaches the advantages of having a snow removal management (operating) method that dispatches snow removal vehicles to remove snow from one or more sections of paved surfaces, such as a parking lot, and therefore, as combined, the (snow removal apparatus operating) method would operate to remove snow from vacant parking spaces (sections) that can improve parking lot management efficiency with resource allocation as well as better customer experience at providing available or closer parking spaces as needed, as an example, with teaching a specific parking section determination step of determining, by the computer, a specific parking section for securing a vacant parking space according to the request for parking from among the parking sections recognized to have snow accumulation in the snow state recognition step and recognized to have a vacant parking space in the parking section management step if there is no parking section recognized to have no snow accumulation in the snow state recognition step and recognized to have a vacant parking space in the parking section management step when the request for parking is recognized in the parking request recognition step (see High, Abstract, figure 2, paragraphs 38-42, regarding parking space availability module 202, and see Smith, Abstract, figure 9, paragraphs 101, 106, 108 and 113, regarding High’s Conditions Information Collection 920 and High’s parking space availability module 202, that combined, High’s parking space availability module 202 could be capable of performing a specific parking section determination part of identifying a vacant parking space having snow accumulation from information provided by Smith’s Conditions Information Collection 920, to be selected for removal of the snow by a snow removal apparatus in order to make a parking space available to a requesting vehicle);


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/P.Y.N./Examiner, Art Unit 3661

March 13, 2021
                                                                                                                                                                                                    
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661